Title: To Thomas Jefferson from Jonathan Thompson, 17 November 1825
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir
 Custom house N York Collectors Office
17th Novr 1825
By the mail of this day I recd a check from the Cashier of the Bank of Virginia for six hundred & fifty eight Dollars & 32/100 being a remittance by request of the Proctor of the University of Virginia. & in full of the balance due me for duties & freight of marble.I remain sir with great respect & esteem your Obt SertJonathan Thompson